Case 18-12662-ab| Doc 121 Entered 12/14/18 12:39:57 Page 1 of 1

RE C § |\f E,`D EG`P

160 Rumson Road gm 0 Fi!_..E_D
Atlanta, Georgia _
30305 ?018 UEC 13 PN 12 58
U.S. *‘:~¥*'”`“ :' 'f,.`»é;)UR"

  

December 9, 2018

U.S. Bank'ruptcy Court, District of Nevada
Foley Federal Building and U.S. Courthouse
300 Las Vegas Boulevard South

Las Vegas, Nevada 89101

In rec Medizone International, Inc.
Case No. BK-S-18-12662-LEB

Dear Sirs:

Please adjust your records to reflect that my address has changed You may
now correspond With me at 160 Rumson Road, Atlanta, Georgia 30305. My former
address Was 25 Wentworth Street, Charleston, SC 29401. That address is no longer
current.

Thank you very much in advance,

\ Philip A. Theodore

